Citation Nr: 0418411	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  99-18 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1968 to October 
1972, including service in the Republic of Vietnam, and his 
decorations include the Republic of Vietnam Cross of 
Gallantry with Palm and Frame.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that denied the claim for service 
connection for post-traumatic stress disorder (PTSD).  The 
veteran timely perfected an appeal of this determination to 
the Board.  The veteran was scheduled for a March 2004 Board 
hearing; however, he did not report to that hearing.  Thus, 
his request for a hearing before a member of the Board is 
considered withdrawn.  See 38 C.F.R. § 20.704(d) (2003).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends, in essence, that he has PTSD that was 
incurred in or aggravated by service.  

The Board observes that the veteran has alleged four specific 
in-service stressors:

?	Rocket attacks in May 1969 in Dong Ha,

?	Major rocket attacks on Sunday night in September 1969 
in Quang Tri,

?	Sniper fire while on convoy to DaNang in December 1969, 
and

?	Crash and burn of observation aircraft in March 1970 in 
DaNang airfield.

Additionally, the Board observes that the veteran had been 
assigned to Sup Co FLSG-B / FLC FMFPac from May 1, 1969 to 
November 23, 1969; and to Rat Co Sup Bn 1st FSR / FLC from 
November 24, 1969 to March 16, 1970.

The record is unclear as to whether the RO has made adequate 
efforts to verify the above in-service stressors using the 
veteran's corresponding unit assignment history.  The RO 
should attempt to verify the veteran's alleged stressors 
through all available sources, to include contacting the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR), United States Marine Corps Personnel 
Management Support Branch and United States Marine Corps 
Historical Center.  The RO should document its efforts and, 
if such efforts are unsuccessful, the RO should so inform the 
veteran and advise him to submit alternate forms of evidence 
to support his claim for service connection for PTSD, in 
compliance with the notification requirements in Dixon v. 
Derwinski, 3 Vet. App. 261, 263-64 (1992).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should attempt to verify the 
veteran's claimed in-service stressors 
through all available sources, to 
include: USASCRUR, 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-
3197; Department of the Navy, 
Headquarters U.S. Marine Corps, Personnel 
Management Support Branch, 2008 Elliot 
Road, Quantico, VA 22134-5030; and 
Department of the Navy, Headquarters U.S. 
Marine Corps, Marine Corps Historical 
Center, 1254 Charles Morris Street, SE, 
Washington Navy Yard, DC 20374-5040.  
Inform the above agencies that the 
veteran served in Vietnam with Sup Co 
FLSG-B / FLC FMFPac from May 1, 1969 to 
November 23, 1969, and with Rat Co Sup Bn 
1st FSR / FLC from November 24, 1969 to 
March 16, 1970.  The RO should provide 
the agencies with copies of the veteran's 
personnel records showing his service 
dates, duties, and units of assignment 
during his service in Vietnam.  Advise 
them that the summary of the alleged 
stressors includes the following:  

(a)  Rocket attacks in May 1969 in Dong 
Ha,

(b)  Major rocket attacks on Sunday night 
in September 1969 in Quang Tri,

(c)  Sniper fire while on convoy to 
DaNang in December 1969, and

(d)  Crash and burn of observation 
aircraft in March 1970 in DaNang 
airfield.

The RO should document in the claims file 
its efforts to obtain this verification.  
If referral to the above agencies or 
other pertinent sources is to no avail, 
the RO should so notify the veteran and 
advise him to submit alternate forms of 
evidence to support his claim of service 
connection for PTSD.  

2.  After all necessary evidentiary 
development has been completed, including 
a current VA examination if appropriate, 
the RO should re-adjudicate the issue of 
entitlement to service connection for 
post-traumatic stress disorder.  

3.  If such determination remains 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) that summarizes the pertinent 
evidence and reflects the reasons and 
bases for the decision reached.  The 
veteran and his representative should be 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




